Title: [Diary entry: 8 November 1786]
From: Washington, George
To: 

Wednesday 8th. Mercury at 54 in the Morning—58 at Noon and 58 at Night. Very mild, with but little Wd. and that Southerly—Lowering more or less all day with great appearances now & then of rain but none fell. In the evening the clouds dispelled. Rid to the Ferry & Dogue run Plantations. At the first, the wheat & rye having been all Tread & threshed out, there was in the whole of the former  Bushels; and of the latter  Bushels. The people were employed in digging the Irish Potatoes near the Fish House. At the latter 9 plows & 2 harrows employed in getting in rye—the rest of the People getting off the Corn & Stalks of the only unsowed Corn ground at this Plantation. The Farmer having carrd. the level & staked it for conducting the Water on the South side of Muddy hole swamp below the fork by Manleys old House and Cornelius McDermot Roe having done the same on the No. Side from the plank bridge on Muddy

hole (where the farmer also began) I tried with a water level across in several places within Manleys field and found that the farmer was higher on his side than the other by between 13 and 16 Inches. But this will make no essential difference in a ditch for the water 18 Inches deep.